Title: To Thomas Jefferson from Daniel D’Oyley, 20 January 1808
From: D’Oyley, Daniel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Charleston So. Carolina 20th. January 1808.
                  
                  Considerations of minor importance shall never induce me to intrude upon Your time—those of National Magnitude will justify themselves—The British Armed Ship Horatio Capt. Burns has cleared from this Port for Liverpool (it is said with the intention of touching at St. Domingo on her home passage)—She has inlisted many Sailors among them some Americans—doubtless from the want of employment—I do not perceive any provision against foreign Vessels engaging in our ports American Seamen & if something is not done to prevent our mariners from departing in this manner—the situation of many may incline if not force them into foreign service—they are in case of war one of our best & immediate resources—and an enemy might thus injure us & thougthen themselves by depriving our service of them—in case of peace their absence will be severely felt by the maritime interest—
                  I am truly sensible of the honour of Your answer to my letter on the subject of setting fire to shipping—am now engaged in this business which fairly promises success—and would have been some time since ready had not imperious circumstances prevented—the result will in a short time be made known to You— 
                  I am with the very best wishes for all that can make a good and great Man happy
                  Sir, Your Most Obedt hbl Servt.
                  
                     Daniel D’Oyley 
                     
                  
                  
                     [Note in Gallatin’s hand:]
                     
                     If any act be passed relative to the non-employment of foreign sailors, this may be attended to. Armed foreign vessels are already prohibited by act of June 5. 1794 to enlist any but seamen of their own nation.
                     If a general law be passed, should it not be on principle of reciprocity, vizt. that we shall employ no seamen of any nation that will bind herself not to employ ours?
                  
                  
                     A. G.
                  
               